Appeal from an order of the Surrogate’s Court, Kings County, denying appellant’s motion for reargument of a motion to confirm the report of a referee and upon such reargument to modify the decree confirming such report, dismissed, without costs. The order is not appealable. Appeal from an order of the Surrogate’s Court, Kings County, granting the motion of the administrator and dismissing the objections and the additional objections of the appellant to the account of the administrator as filed. Order affirmed, with ten dollars costs and disbursements, payable by appellant personally. No opinion. Lazansky, P. J., Hagarty, Cars-well, Johnston and Taylor, JJ., concur.